Rrade, J.
The principles involved in this case are the same as those in State v. Hoskins, ante, 530, and the decision *556is the same, and the opinion in that. case will be certified as the opinion in this case.
There is no error.
Pee Cubxam. Judgment affirmed.
Bynum, J.
having been of counsel in the Court below, did not sit on the hearing of Moore v. Valentine, ante, 188.
In paragraph “ 2 ” of syllabus in Long v. Long, ante, 301"' read * * * “ was procured by the fraud of the defendant in not disclosing the fact of her then pregnancy, &c.”
In paragraph “2” of syllabus in Churchill v. Lee, ante, 341, read, “Although the affirmative of the issues, &c.”